EPITOMIZED OPINION
In a case wherein a person attempted to board a street car, and as he placed his foot in the doorway, the door was closed upon it, throwing him to the ground, and when the car started he w,as dragged upwards of ten feet, the injury sustained was not one calling for double indemnity within the terms of an accident insurance policy providing for “double indemnity” if the injury was sustained by the insured “while riding as a passenger in or upon a public conveyance (including the platform, steps or running board thereof,” as the injury occurred while attempting to become a passenger and not after becoming a passenger.
Opinion by
SULLIVAN, PJ.
VICKERY & LEVINE, JJ, concur.